Citation Nr: 9928211	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-24 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDING OF FACT

The veteran's PTSD is evidenced by depression, anger, and an 
inability to maintain favorable relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon a review of the record, the Board notes that the RO 
granted service connection for PTSD in a rating action dated 
in November 1994 and assigned a 10 percent evaluation 
effective from May 26, 1994.  At that time, the RO considered 
the veteran's service records, which revealed that the 
veteran served in Vietnam from July 1970 to July 1971 as a 
field radio relay repairman.  The veteran reported several 
traumatic incidents that involved him killing several men, an 
ambush, and witnessing several other deaths.  The veteran 
received the Vietnam Service Medal, Vietnam Campaign Medal 
and Bronze Star Medal without Device for Valor.  Also 
considered were the veteran's service medical records that 
were silent for any psychiatric disorder.  

In making its determination, the RO considered the findings 
from VA examination conducted in September 1994, in which the 
examiner recited the veteran's reported service and past 
psychiatric history and the veteran's problem with alcohol 
and drug abuse.  As to his employment history, the veteran 
reported that the longest period that he had ever worked 
since separation from service was for five years as a 
machinist.  As to subjective complaints, the veteran reported 
unprovoked rage, isolation, and frequent thoughts about 
Vietnam experiences.  On examination, the examiner rendered 
diagnoses of PTSD at Axis I, at Axis IV, 6, severe, with 
exposure to traumatic combat experience, and at Axis V, a 
score of 60 on the Global Assessment of Functioning (GAF) 
scale, with moderate difficulty in social and occupational 
functioning based on PTSD.

Also included in the November 1994 rating decision were lay 
statements from the veteran and his spouse received into the 
record in September 1994.  

VA medical records for outpatient treatment dated in 1994 to 
1995 reveal overall that the veteran failed to continue with 
PTSD counseling sessions, expressed hopelessness, 
demonstrated labile affect, was depressed, anxious, 
hypervigilant, and was guarded in his manner.  The veteran 
also was battling with alcohol abuse.  The veteran 
demonstrated potential for harming self and violent 
tendencies and stated that he sought help because he did not 
want his children to witness him blowing his head off. 

An August 1995 statement from the veteran's wife is also of 
record that relates to a particular violent incident with the 
veteran.

The veteran was hospitalized by the VA from August to 
September 1995 for PTSD symptoms that had increased over the 
prior one to two years.  Overall, the records reflect 
findings of flashbacks, depression, irritability, problems 
with alcohol, insomnia, and an inability to maintain family 
relationships.  

In October 1995, in pertinent part, the veteran was admitted 
to a VA hospital for PTSD, major depression, alcohol abuse, 
significant psychosocial stressors, and a GAF score of 30.  
The veteran presented with several stressors that had been 
ongoing for six to eight months that included divorce, and 
unemployment due to abdominal pain.  The veteran reported 
that he was living with his mother and brother and primarily 
self-medicated with alcohol and remained isolated.  Further 
noted in the report is that the veteran had a gun and had 
thoughts of suicide.  Mental examination revealed that the 
veteran was oriented times three.  He exhibited marked 
psychomotor retardation, felt annoyed, demonstrated clear and 
coherent speech, and denied auditory or visual 
hallucinations.  There were no apparent prominent delusions.  
Impulse control was fair and judgment and insight were poor.  

The veteran was again hospitalized by the VA from October to 
November 1995 for suicidal ideation and deep depression.  The 
veteran spent seven days in a locked unit and then was 
released to an open unit.  The diagnoses rendered were 
depressive disorder not otherwise specified, PTSD, and 
alcohol dependence at Axis I and a GAF score of 50 at Axis V.

A medical record dated in November 1995 for treatment of PTSD 
reveals that the veteran was involved in individual and group 
therapy for ongoing PTSD symptoms, including nightmares, 
sweats, sleep disturbances, exaggerated startle response, 
intrusive thoughts, inability to concentrate, and industrial 
and social inadaptability.  The diagnoses rendered were PTSD 
at Axis I and a GAF score of 45 at Axis V.  The examiner 
remarked that the veteran required lengthy therapy to address 
severe social and industrial impairment that jeopardized 
future employability.

VA outpatient records dated in March 1996 relate to the 
veteran's hospitalization at that time for suicidal 
intentions, depression, and alcohol dependence.  Overall, 
clinical records disclose that the veteran was tearful, 
depressed, and had potential for self-harm.  Hospital records 
reflect abuse of alcohol, problems with his brother, and 
increased symptoms of PTSD, including flashbacks, nightmares, 
and increasing anger.  In a recitation of the veteran's 
history included in records associated with his period of 
hospitalization, the examiner noted that the veteran had not 
worked since April 1995 and was socially isolative.  

On mental examination at admission, the examiner noted that 
the veteran was mildly irritable, withdrawn, demonstrated 
mild psychomotor retardation and a depressed and hopeless 
mood.  The veteran's affect was sad, tearful, and labile; 
there was no evidence of hallucinations or suicidal ideation.  
Judgment and insight were fair.  Initially, because the 
veteran was a danger to himself, he was admitted to a locked 
unit.  During the course of hospitalization, the examiner 
noted that the veteran's medication was changed to better 
control his outbursts of anger and irritability.  At 
discharge, the examiner reported an improvement in the 
veteran's symptoms.

VA outpatient records dated in 1996 in relevant part relate 
to treatment of alcohol abuse, and depression associated with 
the veteran's PTSD.  In a private report of psychological 
assessment, the psychologist noted that the veteran's insight 
and judgment were fair, that he was alert and oriented to 
time, place, person, and situation.  His memory was intact, 
his mood angry and his affect mirrored his anger and 
irritability.  The psychologist stated that due to the 
veteran's lack of cooperation, no meaningful data was 
obtained and diagnoses were deferred.  

In March 1998, the veteran had a personal hearing.  He 
testified that he currently is not being treated for or 
taking medication for his PTSD.  Transcript (T.) at 4.  He 
stated that he is doing better now and that he works as a 
machinist operating the mill.  (T.) at 4, 5.  He also stated 
that he had had an encounter with his supervisor and left the 
job for one day and then returned to work.  (T.) at 5.  

The veteran underwent a VA examination in May 1998 at which 
time the examiner noted the veteran's past medical history 
and current complaints.  Overall, the examiner noted that the 
veteran expressed frequent irritability, anger, lack of 
concentration, and depression.  The veteran reported that 
certain actions triggered recollections from Vietnam, such as 
rain, some smells, or sounds.  The veteran reported 
frequently dreaming about his killing one man in particular 
and stated that he relives the incident in detail frequently.  
The veteran reported that he was working over the past year 
as a machinist, but that traditionally, he gets fired or 
quits due to conflicts with his supervisors.

On mental status examination, the veteran's mood was 
depressed and his affect restricted.  He denied homicidal or 
suicidal ideations and demonstrated normal attention ability.  
There was no psychosis, his speech was fluent, and his 
thought processes were goal-directed.  The examiner further 
remarked that the veteran is chronically tense and 
hyperaroused.  Also, his complex psychoneurotic symptoms are 
such that they interfere with his ability to function in 
situations of close proximity to others and severely 
compromise his ability to cope with the stresses inherent in 
the workplace.  Additionally, the examiner reported that it 
is likely that the veteran would have difficulties with 
decision making, schedules, and interactions with peers and 
supervisors.  Overall, the examiner noted that the veteran 
experiences impairment in his occupational and social 
functioning with consequent reduced reliability and 
productivity.   

Analysis

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, this case is considered an 
original claim.  Thus, in contrast to the holding in 
Francisco v. Brown, where the Court held that in those cases 
where entitlement to compensation has already been 
established and an increase in evaluation is at issue, the 
present level of disability is of primary concern, 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994), under 
Fenderson, such rule is not applicable to a disability rating 
assignment that follows the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119.  In these 
cases, evidence from the time of the original claim, 
including medical records related to recent findings, is 
considered in determining whether a higher disability rating 
is warranted.  Id.  Thus, the record as a whole is viewed in 
making an appropriate rating decision.  Id.

Disability evaluations are determined, to the extent 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations applies to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (1998).  

In this regard, the Board has determined that upon a thorough 
review of the record, the veteran's PTSD meets the rating 
criteria associated with a 70 percent evaluation.  See infra, 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Overall, the 
veteran's disability picture more nearly approximates the 
rating criteria for an evaluation of 70 percent under this 
particular diagnostic code.  Id.

The veteran's PTSD currently is rated at 50 percent under the 
regulations pertaining to mental disorders.  The laws 
affecting mental disorders were amended effective as of 
November 7, 1996.  The Board notes that the Court held that 
where a claim has been filed or reopened, and the law or 
regulations changes before the administrative or judicial 
review process has concluded, there is a question as to which 
of the laws primarily governs.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the Court determined that a 
liberalizing change in the applicable regulation must be 
applied if it is more favorable to the claimant.  In the 
instant case, the veteran's claim was placed in the appeal 
process by virtue of a July 1995 disagreement; thus his claim 
is subject to review under both the former and the newer 
rating criteria related to mental disorders.

The revised criteria in effect after November 1996 related to 
PTSD, codified at 38 C.F.R. § 4.130, Diagnostic Code 9400 
(Generalized anxiety disorder), pertain to General Rating 
Formula for Mental Disorders.  A 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R.  Part 4, Diagnostic Code 9440 (1998).

A 70 percent evaluation is warranted in those cases where the 
veteran provides evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  Id.

A rating of 100 percent is only merited in those situations 
in which the veteran's mental disability rises to a state of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

However, in an opinion from the General Counsel, it is noted 
that in some cases, the amended regulation might be no more 
beneficial to the claimant than the prior provisions, because 
the evidence in the case does not reflect symptoms or 
manifestations associated with a higher rating under the 
amended regulation.  Accordingly, it will be necessary for 
the adjudicator to determine whether the amended regulation, 
as applied to the evidence in this case, is more beneficial 
to the claimant than the prior provisions.  VAOPGCPREC 11-97.  
Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In light of the General Counsel opinion, the Board takes note 
that it is the rating criteria for a 70 percent evaluation in 
effect prior to the November 1996 amendment that most closely 
approximate the veteran's disability picture.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Most significantly, 
under the prior regulations, an evaluation of 70 percent is 
appropriate where symptomatology of the veteran's psychiatric 
disability is so persistent in nature that it results in 
deficiencies with work, family relationships, judgment, 
thinking, or mood.  Id.  Or, such an evaluation is merited 
where there is evidence of suicidal ideation or depression 
affecting the veteran's ability to function appropriately and 
effectively; unprovoked irritability with periods of 
violence, and overall difficulty in adapting to stressful 
circumstances and maintaining effective relationships.  

Under this same criteria, an evaluation of 100 percent is 
warranted for psychoneurotic disorders in those cases where 
the veteran shows that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Further, the veteran 
must provide evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  Id.  

In this case, as indicated during the most recent VA 
examination in May 1998, clinical findings substantiate 
complex symptomatology to the extent that it severely hinders 
the veteran's ability to function in close proximity with 
others.  Further, the record supports that the veteran is so 
mentally impaired in social and occupational functioning that 
his levels of productivity and reliability are greatly 
reduced.  Thus, while the veteran stated that he currently is 
in a relationship with a girlfriend that has lasted for two 
years, he also acknowledges that he does not see his children 
and has been married and divorced on two prior occasions.  
Lay statements from the veteran's ex-spouse support that the 
veteran threatened to kill her on one occasion and 
demonstrated volatile behavior on numerous other occasions.  
Additionally, the veteran himself has reported that he has 
had conflicts in his relationship with his brother and that 
it is unclear what will provoke his anger toward others.  
Thus, the Board notes that such evidence of severely impaired 
and hindered relationships more nearly approximates the 
rating criteria for a 70 percent rating under the former 
regulations.  Id. 

Nonetheless, the veteran's disability picture does not 
present with symptomatology that rises to the level of a 
100 percent evaluation, neither under the former nor newer 
regulations.  In particular, the veteran has been working in 
his current job for one year.  Moreover, the veteran does not 
present with the sort of behavior and thought processes that 
result in complete confusion, panic, and virtual isolation in 
the community.  Additionally, the examiner noted no homicidal 
or suicidal ideations and reported that the veteran 
demonstrated normal attention ability.  There was no 
psychosis, his speech was fluent, and his thought processes 
were goal-directed.  Moreover, during the veteran's March 
1998 personal hearing, he testified that he was not being 
treated for or taking medication currently for his PTSD.  
Thus, in this regard, mental impairment referable to the 
veteran's PTSD is not productive of symptomatology necessary 
for an evaluation of 100 percent.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (1998).  

The Board has considered the entire record and all potential 
applicable law and regulations pertinent to the veteran's 
contentions and raised issues.  Schafrath v. Derwinski, 1 
Vet. App. 589.  In light of the foregoing evidence and 
analyses, the Board finds that the degree of disability 
associated with the veteran's psychiatric disability more 
nearly approximates the rating criteria for a 70 percent 
evaluation under the former regulations.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Specifically, the veteran in 
this case has submitted evidence of mental disorder to the 
extent that he is severely impaired in his capacity to 
maintain favorable and effective industrial and familial 
relationships.  Id.  Thus, there is no question as to which 
of two evaluations shall be applied in this case.  38 C.F.R. 
§ 4.7 (1998).  In sum, based on the evidence of record, and 
pursuant to VA law that requires all reasonable doubt be 
resolved in favor of the veteran, the Board concludes that a 
rating of 70 percent is warranted in this case.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

